USCA4 Appeal: 19-7471      Doc: 62         Filed: 01/24/2022      Pg: 1 of 12




                                               PUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 19-7471


        UNITED STATES OF AMERICA,

                             Plaintiff – Appellee,

                      v.

        ROBERT BENTON, JR.,

                             Defendant – Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Cameron McGowan Currie, Senior District Judge. (4:97-cr-00866-CMC-1; 4:16-cv-
        02244-CMC)


        Argued: October 28, 2021                                        Decided: January 24, 2022


        Before MOTZ, KING, and HARRIS, Circuit Judges.


        Reversed, vacated, and remanded by published opinion. Judge Harris wrote the opinion,
        in which Judge Motz and Judge King joined.


        ARGUED: Shari Silver Derrow, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Baltimore, Maryland, for Appellant. Michael Rhett DeHart, OFFICE OF THE UNITED
        STATES ATTORNEY, Columbia, South Carolina, for Appellee. ON BRIEF: James
        Wyda, Federal Public Defender, Baltimore, Maryland, Paresh S. Patel, Assistant Federal
        Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt,
        Maryland, for Appellant. Peter M. McCoy, Jr., United States Attorney, John C. Potterfield,
        Assistant United States Attorney, Robert F. Daley, Jr., Assistant United States Attorney,
USCA4 Appeal: 19-7471   Doc: 62   Filed: 01/24/2022   Pg: 2 of 12




        OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
        Appellee.




                                           2
USCA4 Appeal: 19-7471       Doc: 62         Filed: 01/24/2022      Pg: 3 of 12




        PAMELA HARRIS, Circuit Judge:

               Robert Benton, Jr. was convicted of multiple offenses related to firearms, drug

        distribution, and witness tampering. For one of those offenses, possession of a firearm by

        a convicted felon, 18 U.S.C. § 922(g), Benton was sentenced to 30 years’ imprisonment

        under the Armed Career Criminal Act, which applies when a defendant has three or more

        prior convictions for a “violent felony” or “serious drug offense,” 18 U.S.C. § 924(e)(1).

        Benton filed a 28 U.S.C. § 2255 motion seeking to vacate his sentence, arguing that in light

        of intervening Supreme Court decisions narrowing the definition of “violent felony,” he no

        longer has three qualifying predicate convictions. The district court denied relief.

               We agree with Benton that his § 922(g) sentence cannot stand. To find that he still

        qualified as an armed career criminal, the district court relied on prior convictions that were

        not identified as predicates in Benton’s presentence report and of which he had no notice

        at sentencing. That is contrary to our decision in United States v. Hodge, 902 F.3d 420

        (4th Cir. 2018). Accordingly, we reverse the decision of the district court, vacate the

        § 922(g) sentence, and remand for resentencing.



                                                      I.

               Benton was indicted in 1998 on a total of six charges. The one directly at issue here

        – Count Four – charged Benton with possession of a firearm by a convicted felon in

        violation of 18 U.S.C. § 922(g). Three others – Counts One through Three – charged him

        with offenses related to possession and distribution of cocaine and cocaine base in violation

        of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. Finally, Benton was charged in Count

                                                      3
USCA4 Appeal: 19-7471      Doc: 62         Filed: 01/24/2022      Pg: 4 of 12




        Five with attempting to kill a witness to prevent his testimony under 18 U.S.C. § 1512(a)(1)

        and (2), and in Count Six with using and carrying firearms in relation to a crime of violence

        under 18 U.S.C. § 924(c).

               Benton pleaded guilty to two counts and was convicted by a jury of the other four.

        The court initially sentenced Benton to life imprisonment, but later made certain reductions

        to his sentence, and Benton now is serving a total term of imprisonment of 420 months.

        On Count Four’s felon-in-possession conviction, his sentence is 360 months, served

        concurrently with two other 360-month sentences on Counts One and Three. On the

        remaining counts, Benton is serving two additional concurrent sentences of 240 months

        (Counts Two and Five), and one of 60 months (Count Six) run consecutively to those terms.

               At issue here is Benton’s sentence of 360 months – or 30 years – on his § 922(g)

        conviction for possession of a firearm by a felon. Ordinarily, the maximum term of

        imprisonment for a § 922(g) violation is ten years. See 18 U.S.C. § 924(a)(2). But the

        district court sentenced Benton under the Armed Career Criminal Act (“ACCA”), which

        provides for a minimum term of 15 years’ imprisonment for § 922(g) violations and allows

        for a maximum term of life. See 18 U.S.C. § 924(e)(1).

               The ACCA’s enhanced penalties apply to defendants with at least three previous

        convictions for a “violent felony” or “serious drug offense,” “committed on occasions

        different from one another.” Id. Benton’s presentence report (“PSR”) identified four

        predicate felonies: aggravated assault and battery (now known as assault and battery of a

        high and aggravated nature, or “ABHAN”), on October 12, 1987; assault and battery with

        intent to kill (“ABIK”), on September 5, 1989; involuntary manslaughter, on September

                                                     4
USCA4 Appeal: 19-7471      Doc: 62         Filed: 01/24/2022      Pg: 5 of 12




        14, 1991; and distribution of crack cocaine, on September 13, 1991. At sentencing, Benton

        did not challenge his armed career criminal designation, and the district court sentenced

        him accordingly, imposing a term of life imprisonment on the § 922(g) conviction. The

        court later reduced that sentence to 360 months, pursuant to retroactive amendments to the

        Sentencing Guidelines.

               In 2015, the Supreme Court decided Johnson v. United States, 576 U.S. 591 (2015),

        which substantially narrowed the ACCA’s definition of “violent felony.” 1 In 2016, this

        court granted Benton permission to file a successive § 2255 motion in light of Johnson,

        arguing that two of the four predicate felonies identified in his PSR – ABHAN and

        involuntary manslaughter – no longer qualify as “violent felonies” under the ACCA,

        leaving him without the requisite three predicates for an ACCA enhancement.

               The district court denied relief. The government conceded, and the district court

        agreed, that the two predicates Benton identified no longer qualify categorically as “violent

        felonies” under the ACCA. But the other two predicates in the PSR, the court concluded,

        do qualify: ABIK remains a “violent felony,” even under Johnson’s narrowed definition, 2

        and distribution of crack cocaine is a “serious drug offense.”




               1
                 In Johnson, the Supreme Court held that the so-called “residual clause” in the
        ACCA’s definition of “violent felony” was void for vagueness and thus could not be the
        basis for an ACCA designation. 576 U.S. at 597. In Welch v. United States, 136 S. Ct.
        1257 (2016), the Supreme Court held that Johnson applies retroactively to cases on
        collateral review, like Benton’s.

               On appeal, Benton does not challenge the district court’s determination that his
               2

        ABIK conviction is a “violent felony” for ACCA purposes.

                                                     5
USCA4 Appeal: 19-7471      Doc: 62         Filed: 01/24/2022      Pg: 6 of 12




               By themselves, those two predicates would be insufficient to support an ACCA

        enhancement, which, as noted above, requires three prior qualifying convictions. But

        critically, the district court agreed with the government that the September 13, 1991, drug

        arrest identified in the PSR actually could be counted as four separate predicate offenses.

        To reach that result, the court relied on the criminal history section of Benton’s PSR, which

        contained additional detail about his September 13, 1991, arrest and indicated that Benton

        ultimately was convicted of four counts of distribution of crack cocaine. Then, because

        ACCA predicate offenses must have been “committed on occasions different from one

        another,” see 18 U.S.C. § 924(e)(1), the district court proceeded to analyze whether these

        four convictions, all stemming from a single arrest, nevertheless constituted “separate and

        distinct criminal episode[s].” See J.A. 184 (quoting United States v. Letterlough, 63 F.3d

        332, 334 (4th Cir. 1995)). Applying the five-factor test set out in United States v. Linney,

        819 F.3d 747 (4th Cir. 2016), the court concluded that they did, relying chiefly on the fact

        that the offenses occurred on different days spread over multiple months.

               In sum, Benton correctly argued that two of the four predicates identified in his PSR

        no longer qualified as “violent felonies” under the ACCA, which requires three. But after

        accounting for the remaining ABIK “violent felony” and now the four separate “serious

        drug offenses,” Benton remained subject to the ACCA and its enhanced penalties.

        Accordingly, the district court denied Benton’s motion to vacate his sentence.

               Benton timely appealed the denial of his § 2255 motion. We granted a certificate

        of appealability on whether the district court relied improperly on predicates identified for

        the first time on collateral review when it sentenced Benton under the ACCA.

                                                     6
USCA4 Appeal: 19-7471       Doc: 62         Filed: 01/24/2022      Pg: 7 of 12




                                                      II.

                                                      A.

               In United States v. Hodge, 902 F.3d 420 (4th Cir. 2018), we held that the

        government cannot rely on collateral review on ACCA predicates that were not identified

        at sentencing, in order to preserve an enhancement that no longer can be sustained by the

        original predicates. Benton has one argument on appeal: that under Hodge, it was

        improper in these collateral proceedings to treat as four separate predicates the September

        13, 1991, drug arrest listed as a single predicate in his PSR. As the parties agree, we review

        this question de novo. United States v. Al-Muwwakkil, 983 F.3d 748, 754 (4th Cir. 2020). 3

        We conclude that there was a Hodge violation, and we vacate Benton’s § 922(g) sentence

        and remand for resentencing.

               We begin with the Hodge case, which controls the outcome here. In Hodge, we

        held that “the Government must identify all convictions it wishes to use to support a

        defendant’s ACCA sentence at the time of sentencing.” 902 F.3d at 430. Like Benton,

        Hodge filed a § 2255 motion to vacate his ACCA sentence after the Supreme Court’s



               3
                 It appears that neither Benton nor the government brought Hodge to the attention
        of the district court. The government, however, is not arguing that Benton has waived this
        issue or that we should review for plain error. In fact, it takes the affirmative position that
        our review should be de novo. As a result, Benton has had no opportunity to argue that he
        can meet the plain error standard. Under those circumstances, and in light of the
        government’s own failure to raise Hodge before the district court, we exercise our
        discretion to forgive any forfeiture and review the question de novo. See United States v.
        Ashford, 718 F.3d 377, 380–81 (4th Cir. 2013).

                                                      7
USCA4 Appeal: 19-7471      Doc: 62         Filed: 01/24/2022     Pg: 8 of 12




        decision in Johnson. His original PSR identified three ACCA predicates. On collateral

        review, one of those predicates was disqualified, and the government for the first time

        pointed to an additional conviction, noted in the criminal history section of Hodge’s PSR,

        as support for the enhancement.      We held that this substitution was impermissible.

        Defendants have a right to “adequate notice” of the predicates the government intends to

        rely on to support an enhancement and the opportunity to contest them at sentencing. Id.

        at 427. And that notice and opportunity are absent, we reasoned, “[w]here the PSR

        specifically designates certain convictions as ACCA predicates and declines to designate

        others.” Id. Under those circumstances, a defendant has been “notifie[d]” that he need not

        challenge additional convictions, even those that otherwise appear in his PSR. Id. Indeed,

        it might be unwise to do so, “flagging potential predicates” that the government had not

        contemplated. Id. at 428.

               Moreover, we explained, raising new predicates for the first time in collateral

        proceedings deprives a defendant of the opportunity to make his case under the appropriate

        burden of proof. At sentencing, the government bears the burden of proving that the

        defendant has three prior ACCA-qualifying convictions committed on different occasions,

        but in collateral proceedings, the burden shifts to the defendant, who must prove that

        contemplated convictions do not qualify under the ACCA. See id. at 429–30 (citing United

        States v. Pettiford, 612 F.3d 270, 277–78 (4th Cir. 2010)). That shift further disadvantages

        a defendant forced to contest a predicate for the first time in collateral proceedings,

        “unfairly depriving [him] of an adequate opportunity to respond.” Id. at 429 (internal

        quotation marks omitted).

                                                     8
USCA4 Appeal: 19-7471      Doc: 62         Filed: 01/24/2022      Pg: 9 of 12




               Hodge and its reasoning apply straightforwardly here. Benton’s PSR specifically

        designated four ACCA predicates, listing the September 13, 1991, drug arrest as a single

        predicate conviction. It is true, as the government argues, that the additional convictions

        it seeks to rely on now can be found in the criminal history section of Benton’s PSR. But

        that was true in Hodge, as well, and the very point of our decision in that case: When the

        government “chooses to specify which of the convictions listed in the PSR it is using to

        support an ACCA enhancement,” it narrows the range of “potential ACCA predicates from

        all convictions listed in the PSR to those convictions specifically identified as such.” Id.

        at 428 (emphasis added). Just as in Hodge, the “apparently intentional exclusion of some

        convictions” left Benton without notice that the government later might use those same

        convictions to support an ACCA enhancement. Id. And lacking such notice, Benton had

        no reason at sentencing to argue – and perhaps good reason not to argue – that the

        overlooked convictions might qualify as four separate predicate offenses. See id.

               The government also suggests that enforcing Benton’s right to notice in this case

        would be an empty formality. We disagree. The number of predicate offenses arising from

        an arrest is an important component of adequate notice. A single arrest that leads to

        multiple convictions is likely to implicate the ACCA’s requirement that predicate offenses

        be “committed on occasions different from one another,” see 18 U.S.C. § 924(e)(1) – a

        requirement that often entails a factually and legally complex analysis, see Linney, 819

        F.3d at 751 (setting out five-factor inquiry). Indeed, the district court here found that the

        four convictions listed in the PSR’s criminal history section constituted separate offenses

        only after a thorough examination of Shepard documents and application of our multi-

                                                     9
USCA4 Appeal: 19-7471      Doc: 62         Filed: 01/24/2022     Pg: 10 of 12




        factored test. Under Hodge, that crucial inquiry should have taken place at sentencing, not

        on collateral review: Benton is entitled to an opportunity to argue against ACCA predicates

        “at the time of sentencing,” when the government bears the burden of showing that a single

        arrest is for separate and distinct criminal offenses. See 902 F.3d at 430 (emphasis added).

               The government, in short, has offered no meaningful ground for distinguishing

        Hodge from this case. Instead, it contends that Hodge was wrongly decided, candidly

        advising that we have erred and “respectfully preserv[ing] its objection to Hodge.”

        Appellee’s Br. at 16 n.3. We are not sure what objection the government has in mind: In

        a prior and virtually identical case from the same district, the government readily conceded

        Hodge error and agreed to a remand for resentencing, see United States v. Brisbane, No.

        17-6763 (4th Cir. Dec. 10, 2018) (unpublished order), and it provides no reason for the

        apparent change of heart. In any event, of course, Hodge is binding precedent, regardless

        of the government’s objection, and its application compels the conclusion that there has

        been a Hodge error in this case.

                                                         B.

               The government does have one fallback argument: Notwithstanding the Hodge

        error, the government contends, under the concurrent sentence doctrine, we need not

        review Benton’s § 922(g) sentence. As described above, along with his 360-month

        sentence under § 922(g), Benton is serving two other concurrent 360-month sentences, for

        his convictions on Counts One and Three. As a result, the government reasons, a reduction

        in Benton’s § 922(g) sentence could have no effect on his overall sentence, so no purpose

        is served by reviewing that sentence on appeal. We disagree.

                                                    10
USCA4 Appeal: 19-7471      Doc: 62          Filed: 01/24/2022     Pg: 11 of 12




               The concurrent sentence doctrine “authorizes a court to leave the validity of one

        concurrent sentence unreviewed when another is valid and carries the same or greater

        duration of punishment so long as there is no substantial possibility that the unreviewed

        sentence will adversely affect the defendant.” United States v. Charles, 932 F.3d 153, 155

        (4th Cir. 2019). This doctrine gives courts the discretion, in the interest of judicial

        economy, to forgo review when correction of a sentencing error will not affect a

        defendant’s overall sentence. Id. at 158–59. But we have recognized an important caveat:

        A court may not decline to review a sentence where the defendant may suffer adverse

        collateral consequences if the sentence is left unreviewed. Id. at 155.

               We applied that limitation in Charles, a collateral-review case in which a district

        court invoked the doctrine to forgo review of one of two concurrent sentences of equal

        length. Id. While the appeal was pending, Congress enacted the First Step Act, which

        appeared to make the defendant eligible for a reduction to his concurrent sentence. As a

        result, we concluded, there was a “realistic potential,” id., that leaving the challenged

        sentence unreviewed would impose an adverse consequence on the defendant, depriving

        him of the benefit of a First Step Act reduction. We thus remanded the case for the district

        court to reconsider its decision. Id. at 160–62.

               For the same reason, we cannot apply the concurrent sentence doctrine in this case.

        It appears that Benton may be eligible for First Step Act relief on Counts One and Three,

        the only two concurrent sentences he is serving that are equal to or greater than his § 922(g)

        sentence. See United States v. Gravatt, 953 F.3d 258, 262–64 (4th Cir. 2020) (stating that

        inmates serving sentences for offenses like Benton’s involving cocaine base are eligible

                                                     11
USCA4 Appeal: 19-7471      Doc: 62         Filed: 01/24/2022      Pg: 12 of 12




        for relief under the First Step Act). Just as in Charles, if we were to leave Benton’s

        § 922(g) sentence unreviewed, he could be denied any effective benefit from a First Step

        Act sentence reduction on Counts One and Three.

               And in any event, the concurrent sentence doctrine is purely discretionary, see

        Benton v. Maryland, 395 U.S. 784, 791 (1969), and there are other good reasons not to

        apply it here. See United States v. Buchanan, 638 F.3d 448, 450 n.2 (4th Cir. 2011)

        (“exercis[ing] our discretion to decide the appeal on the merits” despite concurrent

        sentences). The purpose of the doctrine is to conserve judicial resources when there is

        nothing to be gained from their expenditure, and accordingly, courts usually invoke it in

        deciding whether to review a sentence in the first instance. See, e.g., United States v.

        Parker, 801 F. App’x 125, 126 (4th Cir. 2020). Here, however, that ship has sailed: The

        government failed to raise the concurrent sentence doctrine before the district court, and so

        the district court already has ruled on the validity of the concurrent § 922(g) sentence.

        Under these circumstances, even if we could forgo review under the concurrent sentence

        doctrine, we would decline the government’s invitation to let this error stand.



                                                    III.

               For the foregoing reasons, we reverse the district court’s order denying Benton’s

        § 2255 motion, vacate his § 922(g) sentence, and remand for resentencing.

                                                      REVERSED, VACATED, AND REMANDED




                                                     12